DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Examiner’s Comments
2.	This office action is in response to the RCE received on 5/18/2022.
	Claims 1-17 have been canceled by applicant.
	Claims 18-32 are pending.

Information Disclosure Statement
3.	The information disclosure statement (IDS) submitted on 5/18/2022 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

5.	Claims 18 and 21-24 are rejected under 35 U.S.C. 103 as being unpatentable over Scirica (US 7,866,525) in view of Milliman et al. 
(US 5,865,361) hereinafter (“Milliman”).
With regard to claim 18,  Scirica discloses a surgical system (Fig.1), comprising: an end effector (17), comprising: an end effector frame (236); a first jaw (18); and a second jaw (20) rotatable relative to said first jaw between an open position and a closed position; a firing member (74, 268, 760) movable from a proximal position toward a distal position during a firing stroke, wherein said firing member is configured to couple said first jaw (17) to said second jaw (20) during said firing stroke; a flexible drive member (212, 750) configured to drive said firing member between said proximal position and said distal position; an elongate shaft (512) comprising a shaft frame (252); and an articulation joint (284), wherein said end effector (17) is rotatable relative to said elongate shaft  (512) about said articulation joint (284), wherein said flexible drive member (212, 750) extends through said articulation joint (284); a first lateral support (255) mounted to said shaft frame (252), wherein said first lateral support (255) is configured to prevent lateral deflection of said flexible drive member (212, 750) when a compressive load is applied to said flexible drive member (212, 750), and wherein said first lateral support and said articulation joint (284) co-operatively define a first radius of curvature of said flexible drive member (212, 750) when said end effector  (17) is articulated in a first direction; and a second lateral support (255) mounted to said shaft frame (252), wherein said second lateral support (255) is configured to prevent lateral deflection of said flexible drive member (212, 750) when a compressive load is applied to said flexible drive member, and wherein said second lateral support (255) and said articulation joint (284) co-operatively define a second radius2308854458.2Preliminary Amendment Dated June 15, 2021 Attorney Docket No. END7485USCNT2/140295CON2of curvature of said flexible drive member when said end effector (17) is articulated in a second direction except for clearly howing  wherein said first lateral support comprises a fixed end and a slideably supported end and wherein said second lateral support comprises a fixed end and a slideably supported end. Milliman as shown by the arrows in figures below discloses a surgical system including wherein said first lateral support comprises a fixed end and a slideably supported end and wherein said second lateral support comprises a fixed end and a slideably supported end. The feature is required by the support to avoid breakage or bulking. In view of Milliman, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Scirica with the support to include ends fixed and slidable in order to prevent breaking or bulking of the flexible drivers.

    PNG
    media_image1.png
    903
    800
    media_image1.png
    Greyscale




With regard to claim 21, modified Scirica discloses the surgical system (Fig.1), wherein said end effector (17) further comprises a staple cartridge (54) comprising staples (66) removable stored therein.  
With regard to claim 22, modified Scirica discloses the surgical system (Fig.1), wherein said staples (66) are deployable from said staple cartridge (54) based on said firing member (74, 268, 760) moving toward said distal position during said firing stroke.  
With regard to claim 23, Scirica discloses the surgical system (Fig.1),          comprising: an end effector (17), comprising: an end effector frame (236); a first jaw (18); and a second jaw (20) rotatable relative to said first jaw between an open position and a closed position; a firing member (74, 268, 760) movable from a proximal position toward a distal position during a firing stroke, wherein said firing member (74, 268, 760) is configured to couple said first jaw to said second jaw during said firing stroke; a flexible drive member (212, 750) configured to drive said firing member between said proximal position and said distal position; an elongate shaft (512) comprising a shaft frame (252); and 3308854458.2Preliminary Amendment Dated June 15, 2021Attorney Docket No. END7485USCNT2/140295CON2an articulation joint (284), wherein said end effector (17) is rotatable relative to said elongate shaft (512) about said articulation joint (284), wherein said flexible drive member  (212,750) extends through said articulation joint (284); a first lateral support (255) mounted to said end effector frame (236), wherein said first lateral support (255) is configured to prevent lateral deflection of said flexible drive member  (212, 750) when a compressive load is applied to said flexible drive member, and wherein said first lateral support (255) and said articulation joint (284) co-operatively define a first radius of curvature of said flexible drive member (212,750) when said end effector (17) is articulated in a first direction; and a second lateral support (255) mounted to said end effector frame (236), wherein said second lateral support (255) is configured to prevent lateral deflection of said flexible drive member (212, 750) when a compressive load is applied to said flexible drive member (212,750), and wherein said second lateral support and said articulation joint (284) co-operatively define a second radius of curvature of said flexible drive member (212,750) when said end effector  (17) is articulated in a second direction except for clearly howing  wherein said first lateral support comprises a fixed end and a slideably supported end and wherein said second lateral support comprises a fixed end and a slideably supported end. Milliman as shown by the arrows in figures below discloses a surgical system including wherein said first lateral support comprises a fixed end and a slideably supported end and wherein said second lateral support comprises a fixed end and a slideably supported end. The feature is required by the support to avoid breakage or bulking. In view of Milliman, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Scirica with the support to include ends fixed and slidable in order to prevent breaking or bulking of the flexible drivers.
With regard to claim 24, Scirica discloses a surgical system (Fig.1),             comprising: an end effector (17), comprising: an elongate channel (48); and an anvil (20), wherein said anvil (20) and said elongate channel  (48) are configurable relative to one another between an open configuration and a closed configuration; and a firing member (74, 268, 760) movable toward a distal position during a firing stroke, wherein said firing member is configured to couple said elongate channel (48) and said anvil during said firing stroke; a flexible drive bar (212, 750) configured to drive said firing member (74, 268, 760) toward said distal position; an elongate shaft (512) comprising a longitudinal axis; and an articulation joint (284), wherein said end effector (17) is rotatable relative to said elongate shaft (512) about said articulation joint (284), wherein said flexible drive bar (212,750) extends through said articulation joint (284), wherein said articulation joint comprises a plurality of lateral supports fixed to a first longitudinal end of said articulation joint, wherein said plurality of lateral supports (255) are configured to prevent lateral deflection of said flexible4 308854458.2Preliminary Amendment Dated June 15, 2021Attorney Docket No. END7485USCNT2/140295CON2drive bar  (212, 750) when a compressive load is applied to said flexible drive bar, and wherein said plurality of lateral supports (255) are configured to define a radius of curvature of said flexible drive bar when said end effector is rotated relative to said elongate shaft (512) except for   the lateral supports slideablv supported on a second longitudinal end of said articulation joint. Milliman as shown by the arrows in figures below discloses a surgical system including wherein said first lateral support comprises a fixed end and a slideably supported end and wherein said second lateral support comprises a fixed end and a slideably supported end. The feature is required by the support to avoid breakage or bulking. In view of Milliman, it would have been obvious to one having ordinary skill in the art at the time of invention to provide Scirica with the support to include ends fixed and slidable in order to prevent breaking or bulking of the flexible drivers.
Allowable Subject Matter
6.	Claims 19-20, 25-29 and 30-32 are over the prior art of record.

Response to Arguments
7.	Applicant’s arguments with respect to claim(s) 18 and 21-24 have been considered but are moot because the new ground of rejection does not rely only on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
8.	Refer to attachment for notice of references cited and recommended for consideration based on their disclosure of limitations of the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL C. CHUKWURAH whose telephone number is (571)272-4457. The examiner can normally be reached M-F & T-F 6-3:30 IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NATHANIEL C CHUKWURAH/Primary Examiner, Art Unit 3731                                                                                                                                                                                                        
6/7/2022